                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


   In Re: GIANNI N. SPRADLEY,
                                                        Civil Action No.: 18-cv-263 (PGS)
                           Debtor


   GIAMIO AND ASSOC. THE OAKS
                                                                  MEMORANDUM AND
   AT NORTH BRUNSWICK CONDO
   ASSOC. INC.,                                                       ORDER
                  Appellant,

             V.


   GIANNA N. SPRADLEY,

                          Appellee.




         This matter comes before the Court on appeal from the Bankruptcy Court for the District

of New Jersey (“Bankruptcy Court”). Appellant-Creditor, the Oaks at North Brunswick

Condominium Association, Inc. (“Oaks” or “Appellant”), appeals from the Bankruptcy Court’s

December 26, 2017 Order to strip down Oaks’ claim from the Chapter 13 bankruptcy plan of

Appellee-debtor Gianni Spradley (“Appellee” or “Spradley”). For the reasons set forth below,

the case shall be remanded back to the Bankruptcy Court for additional fact finding to certify

Oaks fulfilled all the necessary conditions to perfect its lien to an elevated priority over the first

mortgage.




                                           Factual History

       The factual history and finer details of this dispute were set forth before the Bankruptcy

Court. This Court therefore reiterates only the facts relevant to the present appeal.


                                                   1
        Oaks was established pursuant to the Master Deed and Declaration of Restrictive and

Protective Covenants, Easements, Charges, and Liens for the Oaks at North Brunswick, A

Condominium (“Master Deed”) and the By-Laws for the Oaks at North Brunswick

Condominium Association, Inc. (“By-Laws”) (collectively as “the Governing Documents”).

(Appellant Brief at 2-3, ECF No. 4). The Governing Documents were dated November 13, 1980

and recorded in the Office of the Middlesex County Clerk on November 13, 1980. Id. at 3.

        Spradley owns and resides in a unit within Oaks. Id. By accepting title to the property,

Spradley joined Oaks’ Association and agreed to be bound by the Governing Documents while

holding title to the property. Id.

        Pursuant to its Governing Documents, as well as New Jersey law, Oaks is responsible for

clearing snow, maintaining streetlights, disposing of garbage, and other assorted maintenance

duties associated with the common grounds its members share. Id. at 15. To fund these services,

Oaks collects a monthly maintenance charge from each member of the Association, as provided

in the Governing Documents. (Appellant Appendix at 55, ECF No. 4-1). The Governing

Documents further state that any unpaid monthly maintenance charge may constitute a lien if

filed with the County Clerk. More precisely, it states:

                [A]ll charges, expenses and assessments chargeable to any unit shall
       constitute a lien against said unit in favor of [the Oaks], which lien shall be prior
       to all other liens except: (1) assessments, liens and charges for taxes past due and
       unpaid on the unit, and (2) bona fide mortgage instruments, duly recorded, and (3)
       the [Oaks]’s lien shall be recorded in the Clerk’s Office of Middlesex County
       pursuant to the Condominium Act. The charges and expenses represented in the
       usual monthly maintenance charge shall become effective as a lien against each
       unit on the first day of each month; additional or added assessments, charges and
       expenses, if any, chargeable to units and not covered by the usual monthly
       maintenance charge, shall become effective as a lien against each unit as of the
       date when the expense or charge giving rise to such additional or added
       assessment was incurred by the [Oaks].   .   . In addition, such charges and
                                                        .




       expenses shall bear interest from the due date as set by the [Oaks] at such rate not



                                                    2
        exceeding the legal interest rate as may be established by the [Oaks] or, if no rate
        is established, at the legal rate.

Id. at 55-56.

        Due to failure to pay monthly maintenance charges, Spradley was referred to collections

on or around October of 2008. (Appellant Reply Brief at 8, ECF No. 6). The Oaks subsequently

recorded four liens totaling $33,211.62 against Spradley’s property: January 21, 2009, August

14, 2013, November 18, 2014, and May 28, 2015. (Appellant’s Appendix at 13, 30-43, ECF No.

4-1). Additionally, a foreclosure complaint was filed on July 19, 2012 by Greentree Servicing

against Spradley. Id. at 26.

        On March 28, 2017, Spradley filed for Chapter 13 bankruptcy, valuing his unit at

$169,000 and subject to a first mortgage of$172,000. (Appellee’s Brief ECF No. 5, at 2). In

addition to the liens filed, the Oaks submitted an unsecured claim of $7,509.59 against the

property. (Appellee Brief at 3 n.4).

                                                       II.

       In New Jersey, liens held by condominium associations for unpaid maintenance fees are

given limited priority over previously recorded mortgages by the New Jersey Condominium Act

(“the Condominium Act”). See N.J. Stat. Ann.    § 46:8B-2l.     Specifically, such maintenance liens

may be granted limited priority over the first mortgage in an amount that equals six (6) months

of maintenance fees so long as certain conditions are met. N.J. Stat. Ann.    § 46:8B-2l(b).
       Spradley’s proposed Chapter 13 plan included a Motion to Cram-Down the Oaks’

maintenance lien of$33,2l 1.62 by bifurcating the lien into a secured lien of$l,920 (six (6)

months of the maintenance lien), and an unsecured claim of $31,291.62. (Appellant Brief at 4).

       The Oaks filed an objection with the Bankruptcy Court, arguing that its lien was

protected from bifurcation by statute (11 U.S.C.   §   1322(b)(2)). The statute prevents modification


                                                   3
to claims when the claim is a security interest in real property that also serves as the debtor’s

principle residence. Id. (hereinafter, anti-modification provision).

        On December 26, 2017, the Bankruptcy Court granted Spradley’s Motion to Cram-Down

because the Condominium Act created an independent statutory lien that barred invocation of the

anti-modification provision (11 U.S.C.    §   1322(b)(2)). (Notice of Appeal from Bankruptcy Court,

ECF No. 1, Exhibit A at 2). Oaks subsequently appealed.

                                                        III.

        In reviewing appeals from Bankruptcy Court, this Court reviews findings of fact under a

standard of clear error and legal conclusions under a de novo standard. See In re Sharon Steel

Corp., 871 F.2d 1217, 1223 (3d Cir. 1989). “A factual finding is clearly erroneous when ‘the

reviewing court on the entire evidence is left with the definite and firm conviction that a mistake

has been committed.” In re Ceilnet Data Systems, Inc., 327 F.3d 242, 244 (3d Cir.

2003) (quoting United States v. United States Gypsum Co., 333 U.S. 364, 395, 68 S. Ct. 525, 92

L. Ed. 746 (1948)). This Court must accept the Bankruptcy Court’s findings of historical or

narrative facts unless clear error is found, but also exercises “plenary review of the trial court’s

choice and interpretation of legal precepts and its application of those precepts to the historical

facts.” See Universal Minerals, Inc. v. C.A. Hughes & Co., 669 F.2d 98, 103 (3d Cir. 1981).

        Questions of law are reviewed under a de novo standard. IF. Fyfe, Inc., ofFlorida v.

Bradco Supply Corp, 891 F.2d 66, 69 (3d Cir. 1989); Universal Minerals, Inc. v. C.A. Hughes &

Co., 669 F.2d 98, 102 (3d Cir. 1981). For determinations that involve mixed questions of law and

fact, a district court must apply a mixed standard of review. Mellon Ban/c N.A. v. Metro

Commc ‘n, Inc., 945 F.2d 635, 642 (3d Cir. 1981). Additionally, the Bankruptcy Court’s exercises




                                                    4
of discretion are reviewed for abuse thereof. Kool, Mann, Coffee & Co. v. Coffey, 300 F.3d 340,

353, 44 V.1. 419 (3d Cir. 2002).

                                                         Analysis

         In the past, in cases similar to this, the District Courts have focused its analysis on

whether the Condominium Act (N.J. Stat. Ann.             §   46:8B-21) creates a statutory lien independent

of the consensual lien1 arising out of the Governing Documents, thereby preventing the

invocation of the anti-modification provision (11 U.S.C.            §       1322(b)(2)) to cram down the Oaks’

limited priority claim. In reHolmes, 573 B.R. 549 (Bankr. D.N.J. 2017); In re Smiley, 569 B.R.

377 (Bankr. D.N.J. 2017); In reRones, 531 B.R. 526 (Bankr. D.N.J. 2015), rev’d in part, 551

B.R. 162 (D.N.J. 2016); In ReKeise. 564 B.R. 255, 256 n. 2. (Bankr. D.N.J. 2017), rev’d, 17-

CV-1832, 2018 WL 624105 (D.N.J. Jan. 30, 2018). Herein, the Court enforces the

Condominium Act as it is written. The relevant portion of the Condominium Act reads as

follows:

                  a. The association shall have a lien on each unitfor any unpaid
                  assessment duly made by the association for a share of common
                  expenses or otherwise, including any other moneys duly owed the
                  association, upon proper notice to the appropriate unit owner,
                  together with interest thereon and, if authorized by the master deed
                  or bylaws, late fees, fines and reasonable attorney’s fees; provided
                  however that an association shall not record a lien in which the
                  unpaid assessment consists solely of late fees. Such lien shall be
                  effective from and after the time of recording in the public
                  records of the county in which the unit is located of a claim of
                  lien stating the description of the unit, the name of the record
                  owner, the amount due and the date when due. Such claim of lien
                  shall include only sums which are due and payable when the claim
                  of lien is recorded and shall be signed and verified by an officer or
                  agent of the association. Upon full payment of all sums secured by
                  the lien, the party making payment shall be entitled to a recordable


  “A consensual lien is a security interest under the Bankruptcy code. (defining ‘security interest’ as a ‘lien
                                                                        .   .




created by agreement’).” In re Keise, 564 B.R. 255, 256 n. 2 (Bankr. D.N.J. 2017), rev’d, 17-CV-1832, 2018 WL
624105 (D.N.J. Jan. 30, 2018); see also 11 U.S.C. § 101(51). By taking title to the property at Oaks, Spradley agreed
to the terms of the Governing Documents and the prospective lien within, thus creating a security interest.

                                                         5
satisfaction of lien. Except as set forth in subsection b. of this
section, all such liens shall be subordinate to any lien for past due
and unpaid property taxes, the lien of any mortgage to which the
unit is subject and to any other lien recorded prior to the time of
recording of the claim of lien.

b. A lien recorded pursuant to subsection a. of this section shall
have a limited priority over prior recorded mortgages and other
liens, except for municipal liens or liens for federal taxes, to the
extent provided in this subsection. This priority shall be limited as
follows:

       (1) To a lien which is the result of customary
       condominium assessments as defined herein, the amount
       of which shall not exceed the aggregate customary
       condominium assessment against the unit owner for the
       six-month period prior to the recording of the lien.

       (2) With respect to a particular mortgage, to a lien recorded
       prior to: (a) the receipt by the association of a summons
       and complaint in an action to foreclose a mortgage on that
       unit; or (b) the filing with the proper county recording
       office of a lis pendens giving notice of an action to
       foreclose a mortgage on that unit.

       (3) In the case of more than one association lien being filed,
       either because an association files more than one lien or
       multiple associations have filed liens, the total amount of
       the liens granted priority shall not be greater than the
       assessment for the six-month period specified in paragraph
       (1) of this subsection. Priority among multiple filings shall
       be determined by their date of recording with the earlier
       recorded liens having first use of the priority given herein.

        (4) The priority granted to a lien pursuant to this subsection
        shall expire on the first day of the 60th month following the
        date of recording of an association’s lien.

        (5) A lien of an association shall not be granted priority
        over a prior recorded mortgage or mortgages under this
        subsection if a prior recorded lien of the association for
        unpaid assessments has obtained priority over the same
        recorded mortgage or mortgages as provided in this
        subsection, for a period of 60 months from the date of
        recording of the lien granted priority.



                                   6
                          (6) When recording a lien which may be granted priority
                          pursuant to this act, an association shall notify, in writing,
                          any holder of a first mortgage lien on the property of the
                          filing of the association lien. An association which
                          exercises a good faith effort but is unable to ascertain the
                          identity of a holder of a prior recorded mortgage on the
                          property will be deemed to be in substantial compliance
                          with this paragraph.

                  For the purpose of this section, a “customary condominium
                  assessment” shall mean an assessment for periodic payments, due
                  the association for regular and usual operating and common area
                  expenses pursuant to the association’s annual budget and shall not
                  include amounts for reserves for contingencies, nor shall it include
                  any late charges, penalties, interest or any fees or costs for the
                  collection or enforcement of the assessment or any lien arising
                  from the assessment. The periodic payments due must be due
                  monthly, or no less frequently than quarter-yearly, as may be
                  acceptable to the Federal National Mortgage Association so as not
                  to disqualify an otherwise superior mortgage on the condominium
                  from purchase by the Federal National Mortgage Association as a
                  first mortgage.

N.J. Stat. Ann.   §   46:8B-21 (emphases added).

       Here, the Court follows the analysis of In re Rones. In that case, the debtor, owner of a

condominium within the Whispering Woods Condominium Association, filed a Chapter 13 plan

after failing to pay certain fees and charges as required by the association’s by-laws. In re Rones,

551 B.R. at 165. The debtor’s property was valued at $170,000 and there was a $288,063.37

mortgage on the property. Id. The association held a lien against the property in the amount of

$18,761.76, but the debtor’s proposed only paying $1,494, citing the Condominium Act. Id. The

Bankruptcy Court overruled the association’s objection, finding that aside from the six-month

fee accrual, the remainder of the lien was unsecured and could therefore be stripped off. Id.

        On appeal, Judge Wolfson found that the Condominium Act “does not apply only to

‘payment’ of those liens” but rather provides “that ‘a lien recorded pursuant to subsection a. of

this section shall have a limited priority over prior recorded mortgages and other liens.” Id. at


                                                      7
170 (quoting N.J. Stat. Ann. 46:8B-21(b)(l) (emphasis added)). To that end, the Condominium

Act actually elevates a portion of the lien above other claims, including limited priority over

mortgages. Id. at 170-7 1. The association’s maintenance lien was therefore partially secured and

none of the lien could be stripped off per 11 U.S.C.      §   1322(b)(2). Id. at 171. The case was then

remanded back to the bankruptcy court.

       Consistent with In re Rones, the six months of maintenance fees shall be given priority

over the first mortgage so long as other conditions of the Condominium Act are met. The Court

notes that the Condominium Act authorizes a lien for the entire amount of assessments set forth

in the recording; but it elevates only a portion of said lien, the six months of assessment fees,

above other liens and recorded mortgages so long as certain conditions are met. Hence, the

remainder of the lien (after elevating the six months of the maintenance liens) is still a valid lien

under the statute.

        A bankruptcy court has the authority to “cram down” a lien to unsecured status in most

situations except if it is a “claim secured only by a security interest in real property that is the

debtor’s principal residence.” See 11 U.S.C.     §   1322(b)(2). Here, the remainder of the lien under

the Condominium Act is a security interest in real property and the unit is Spradley’s primary

residence. As such, the remainder of the lien would ordinarily not be subject to the cram down

provision due to the language of the anti-modification provision. See Id.

        As noted above, the Condominium Act elevates priority of the amount equaling six

months of the maintenance lien when other statutory conditions are met, such as whether the

condominium lien was recorded prior to the association receiving a summons and complaint in a

foreclosure action or a lis pendis filed as notice of the foreclosure action as well as other

conditions. See N.J. Stat. Ann.   §   46:8B-14(b)(2); N.J. Stat. Ann.    § 46:8B-14(b)(6).


                                                      8
       In this case, there are no factual findings as to whether Oaks fulfilled the statutory

conditions. As such, the matter is remanded to determine whether the Condominium Act’s

mandate to elevate the priority of a maintenance lien is perfected under the statutory conditions.

       For that reason, the Bankruptcy Court should determine whether the statutory conditions

in elevating a portion of the maintenance lien were met, N.J.S.A. 46:8B-14(b), and determine the

priority of the maintenance liens in accordance with this decision.

                                       ORDER
                        6TH
        IT IS ON THIS         day of February, 2019;

        ORDERED that this matter is remanded to the Bankruptcy Court to determine whether

the statutory conditions under N.J.S.A. 46:8B-14(b) are satisfied, and to determine the priority of

the maintenance lien in accordance with the decision.




                                                              A2ni
                                                              (1}IkL.Q.
                                                       PETER G. SHERIDAN, U.S.D.J.




                                                  9
